DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 6/16/2022 in which claims 1 and 13 have been amended, claims 2-3, 11, and 14-15 have been canceled and new claims 21-22 have been added.  Thus, the claims 1, 4-10, 12-13, and 16-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 12-13, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a claim without significantly more. 
Examiner has identified claim 13 that represents the claimed invention presented in independent claims 1 and 13.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 13 recites  a series of steps, e.g., receiving a claim from a claim engine; determining a type of the claim based on the claim engine from which the claim was received, wherein the type is selected from a group consisting of: governmental and non-governmental, and wherein the determining the type of the claim includes: setting the type to governmental when the claim engine is included in a first predetermined set of claim engines; and setting the type to non-governmental when the claim engine is included in a second predetermined set of claim engines, wherein none of the claim engines in the second predetermined set of claim engines is included in the first predetermined set of claim engines; based on the type of the claim, selecting inclusion and exclusions for the claim; transmitting, to a claim processing module, (a) the claim, (b) the selected inclusions and exclusions, and (c) the type of the claim; receiving, from the claim processing module, a response including an indicator of whether to (a) approve the claim or (b) deny the claim, the response being determined by the claim processing module based on the claim, the selected inclusions and exclusions, the type of the claim, and rules regarding approving and denying claims; and responding to the claim engine with the indicator of whether to (a) approve the claim or (b) deny the claim.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a claim which corresponds to a Certain Method of Organizing Human Activity and hence abstract in nature.  The additional elements of a claim engine and a claim processing module do not restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a claim engine and a claim processing module result in no more than simply applying the abstract idea using generic computer elements.,  The additional elements of a claim engine and a claim processing module are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional elements are no more than mere instruction to apply the exception using a generic computer element.  Therefore, the recitation of additional elements does not meaningfully apply the abstract idea and hence does not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a claim engine and a claim processing module result in no more than simply applying the abstract idea using generic computer elements.  The additional element of a computer is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer element.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these elements provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claim 1 and hence the claim 1 is rejected on similar grounds as claim 13.
Dependent claims 4-10, 12, and 16-22 further define the abstract idea that is present in their respective independent claims 1 and 13 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4-10, 12, and 16-22 are directed to an abstract idea.  Thus, the claims 1, 4-10, 12-13, and 16-22 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 6/16/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that as described in paragraph [0039], this (1) makes the approval/denial decisions by the claims processor more consistent, (2) decreases the period for the claim processor to make a decision regarding whether to approve or deny a claim, (3) increases throughput of the claim processor, and (4) betters a response time of the claim processor.  For at least the above reason, the claims are clearly integrated into a practical application and improvement the functioning of the claim processor.  The claims therefore satisfy Step 2A prong 2 and include patent eligible subject matter.
Examiner respectfully disagrees and notes that the benefits cited did not originate from integrating the abstract idea and is inherent to the use of technology.  There is no improvement to the functioning of a computer as a result of processing the claim.  The technology implementation merely applies the abstract concept and the improvements are necessarily associated with the use of technology and did not result from implementing the abstract idea.  If there is an improvement, it is to the abstract idea of processing an insurance claim which is not sufficient to integrate the abstract idea into a practical application.  Thus, the claim does not integrate the abstract idea into a practical application and hence do not meet eligibility under Step 2A, Prong 2.
Applicant also states that the claims of the present application, when viewed individually and as a whole, include inventive concepts that amount to significantly more than any alleged abstract idea.
Examiner respectfully disagrees and notes that the claim recites a number of abstract concepts which cannot furnish an inventive concept.  Instead, an “inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  The additional elements are recited at a high level of generality and it amounts to simply applying the abstract idea without amounting to add significantly more.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding DDR Holdings, LLC, Trading Technologies International, Inc., and BASCOM, Examiner does not find these arguments persuasive as the scope of the instant claim is very different than the cited cases.  With respect to Berkheimer decision, Examiner did not rely on additional element to be well-understood, routine, or conventional and thus these arguments are moot. 
With respect to 35 U.S.C. 103 rejection of claims 1-20, Examiner has withdrawn the rejection in view of amendment/arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693